Citation Nr: 0716961	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disorder of the left 
second toe, claimed as a left foot disorder.



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran had a history of a fracture of the left 
second toe which was noted on the entrance examination as 
having occurred 4 to 5 years previously, and was described on 
enlistment as non-symptomatic.

2.  The veteran was treated on multiple occasions during 
service for problems with the second toe and ultimately, X-
ray films revealed deformity of the left second toe with 
loose bodies and degenerative joint disease and an assessment 
of probable Frieberg's of the left second toe was made, 
indicating that the veteran's left second toe problems 
chronically increased in severity during service.  

3.  The medical evidence of record does not rise to the level 
of clear and unmistakable evidence sufficient to rebut the 
presumption of inservice aggravation, and it supports a 
finding that the veteran's currently manifested Frieburg's 
avascular necrosis (AVN) of the left second toe, initially 
diagnosed in service, is related to service.


CONCLUSION OF LAW

A disorder of the left second toe was aggravated by military 
service, and service connection is warranted.  38 U.S.C.A. §§ 
1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case duty to assist letters were issued in March 2004 
and February2006, both prior and subsequent to the initial 
adjudication of the claim in May 2004.

The Board observes that the veteran was not adequately 
advised regarding the element of degree of disability prior 
to the May 2004 RO rating decision denying his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the VCAA notice requirements include the 
elements of effective date and degree of disability).  
However, notice of those elements was provided in March 2006.  
Moreover, the Board finds that such notice defect is harmless 
error because the veteran's claim is being granted for 
reasons explained in greater detail below.  Thus, the RO will 
be responsible for addressing any notice defect with respect 
to the disability rating when effectuating the award of 
benefits.

Additionally, the Board has obtained the veteran's service 
medical records, VA treatment records, specifically 
identified private medical evidence and a VA examination was 
conducted in March 2004.  In light of the full grant of 
benefits with respect to the veteran's claim, however, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
notification or development is required.  Accordingly, the 
Board will proceed with appellate review.

Factual Background

The service medical records include a December 1984 
enlistment examination report which indicates that clinical 
evaluation of the feet was normal.  A history of a fracture 
of the left second toe occurring 4 to 5 years previously was 
noted and was described as non-symptomatic.  The veteran 
subjectively reported that he did not have any foot trouble.  
An entry dated in August 1986 indicates that the veteran 
complained of pain in the left third toe, secondary to trauma 
which occurred a week or two previously while playing 
basketball.  A history of an old fracture of the left second 
toe was noted.  X-ray films revealed malunion of the second 
toe of the left foot.  An assessment of an old fracture was 
made.  The veteran was seen in September 1986 with complaints 
of left foot pain since high school.  Crepitus and slight 
tenderness over the left second toe was noted, and it was 
reported that he had full range of motion.  X-ray films 
revealed deformity of the second toe with loose bodies and 
degenerative joint disease.  An assessment of probable 
Frieberg's was made.  The August 1990 separation examination 
report shows that the veteran denied having any foot trouble.  
A December 1992 medical report for reserve duty reflects that 
the veteran denied having any foot trouble.  

Private medical evidence of August 2000 reflects that X-ray 
films taken of the left foot revealed post-surgical changes 
and mild degenerative changes in the left first toe and 
deformity of the second toe, which was described as possibly 
related to a previous injury.  Radial bunionectomy with 
osteotomy and Kirschner wire fixation of the left foot was 
done in August 2000 to correct hallux valgus.  

VA medical records show that the veteran was seen in June 
2003 with complaints of chronic left foot pain since service, 
worse on prolonged walking.  It was reported that the veteran 
was employed as a mailman.  An August 2003 podiatry record 
reveals that the veteran complained of a painful bump in the 
middle of the left foot.  The veteran reported that he jammed 
it in high school.  Assessments of rule out possible malunion 
and Frieburg's avascular necrosis (AVN) were noted.  X-ray 
films taken later in August 2003 revealed sclerotic bone with 
evidence of slight compaction at the second metatarsal head, 
with increased joint space and soft tissue density around the 
second toe.  An assessment of probable Frieburg's AVN, left, 
was made.  The veteran was seen by podiatry in December 2003, 
at which time he complained of a painful left foot.  It was 
noted that avascular necrosis of the 2nd left toe had been 
diagnosed.  The record indicated that the veteran was a good 
candidate for joint replacement (implant) or resection of the 
joint.  

The veteran filed an original service connection claim for a 
left foot disorder in January 2004.  

Evidence shows that the veteran was under the care of Dr. T., 
a specialist in podiatric surgery, in March 2004 for 
treatment of exostosis of the left foot.   

A VA examination of the feet was conducted in March 2004 and 
the claims folder was reviewed.  The examiner indicated that 
apparently the veteran had a fracture of the left second toe 
while in high school and there appeared to have been a 
malunion of the second left metatarsal bone.  He veteran 
reported that he was a mail carrier and walked on average 
about 22 blocks a day.  Physical examination revealed a small 
surgical scar over the first toe of the left foot which was 
the result of a bunionectomy.  There was a bony prominence 
over the second left metatarsal bone.  There was full range 
of motion of the toes and left foot without tenderness or 
pain.  The diagnosis was a normal foot joint examination and 
normal X-ray films.  

VA medical records show that in April 2004, the veteran was 
seen for a follow up for AVN of the left second toe.  The 
veteran complained of increased pain.  It was noted that he 
was wearing Amfits with some relief f symptoms.  An 
assessment of Frieburg's AVN of the second toe, improving 
with accommodation was made.  

A record dated in October 2004 reveals that the veteran was 
seen by podiatry for complaints of increased pain of the 
second left toe since service.  An assessment of rule out 
exostosis of the left foot was made.

Medical statements were offered by Dr. J.A. (April 2004); Dr. 
A. A. (November 2004); Dr. G. T. (February 2005) and G. B., 
DPM (February 2005), all indicating that the veteran was 
being treated for a left foot problem, specifically 
identified as an abnormality of the left second toe, and 
indicating that the condition was subject to aggravation with 
excessive activity.

Legal Analysis

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

In this matter, it is not in dispute that the veteran had a 
fracture of the left second toe which preexisted service.  
There is documentation of a history of a left second toe 
injury in the pre-induction physical examination report, as 
well as clear and unmistakable evidence in the form of the 
appellant's service medical records that a left second toe 
fracture pre-existed the appellant's entry into service, this 
is clear and unmistakable evidence that the veteran had a 
second left toe fracture that predated service.  Therefore, 
it must be determined whether a preexisting disorder of the 
left second toe was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  This opinion also held that the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Review of the veteran's service medical records reveals X-ray 
films taken in August 1986 revealed malunion of the second 
toe of the left foot and an assessment of an old fracture was 
made.  The veteran was seen in September 1986 with complaints 
of left foot pain since high school.  Crepitus and slight 
tenderness over the left second toe was noted, and X-ray 
films revealed deformity of the second toe with loose bodies 
and degenerative joint disease.  An assessment of probable 
Frieberg's was made.  In essence, such evidence at least 
suggests that the veteran's condition of the left second toe 
grew worse during service.

Although examination reports dated in 1990 (separation) and 
1992 (reserve) both reflect that there were no clinical 
abnormalities of the foot, nor did the veteran subjectively 
complain of any such problems, post service medical evidence 
dated from 2000 forward shows consistent treatment for 
problems related to the left second toe.  Private medical 
evidence of August 2000 reflects that X-ray films taken of 
the left foot second toe revealed deformity of the second 
toe, which was described as possibly related to a previous 
injury.  VA medical records dated in 2003 and 2004 document 
the veteran's complaints of pain and problems relating to the 
left second toe and show that deformity and Frieburg's AVN 
were diagnosed.  Private medical records and statements dated 
in 2004 and 2005 reflect continued treatment for deformity of 
the left second toe assessed as Frieburg's avascular 
necrosis.

In March 2004, the veteran was sent for VA examination 
performed for the purpose of determining whether he had a 
disability of the left foot/toes that could be related to 
service.  The examiner noted review of the veteran's claims 
folder, and discussed the veteran's history of left 
foot/second toe.  At that time, the examiner found no 
abnormality of the left foot and indicated that X-ray films 
were normal.  However, this absence of clinical findings is 
entirely inconsistent with both the VA and private medical 
records dated from 2003 to 2005 as previously mentioned, 
which indicate that the veteran has a currently manifested 
disability of the left second toe as diagnosed as Frieburg's 
avascular necrosis and as demonstrated by X-ray evidence of 
malunion of the second toe.  

Unfortunately, the record contains no medical opinion 
addressing the question of whether the veteran's left second 
toe problems were worsened by the veteran's military service.  
However, on review of the medical evidence overall, the Board 
finds that it is likely that the veteran's left second toe 
problems were indeed exacerbated by service.  During the 
veteran's years of active duty service he was seen for 
complaints related to the right second toe and clinical 
evidence was indicative of actual physical deformity and 
impairment as well as a diagnosis of Frieburg's.  Even a 
decade and later post service, similar clinical findings 
related to the left second toe were consistently made and 
Frieburg's avascular necrosis was diagnosed.  Overall, the 
Board believes that the record does not contain clear and 
unmistakable evidence sufficient to rebut the presumption of 
aggravation where, as in this matter, it appears that the 
veteran's left second toe condition grew worse during 
service.

In light of such findings, and on review of all the medical 
evidence of record, the Board must conclude (as discussed 
above) that a disability of the left second toe is likely the 
result of service.  As such, service connection is warranted 
for a disorder of the left second toe.

The Board notes that there while the record reflects that the 
veteran has a currently diagnosed disability of the entire 
left foot, exostosis, there is no indication that this 
condition, or any other relating to the entire left foot, is 
etiologically related to service.  No disability of the 
entire left foot existed prior to service, nor was such 
diagnosed in service.  Moreover, no currently manifested 
disorder of the entire left foot had been etiologically 
related to service. Accordingly, there is no basis upon which 
to grant service connection for a disorder of the entire left 
foot.  


ORDER

Entitlement to service connection for a disorder of the left 
second toe is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


